Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3834 Filed 09/24/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                                  Case No. 15-cr-20442
                                                     District Judge Paul D. Borman
 DAVON KEMP,

       Defendant.                       /

  ORDER DENYING DEFENDANT'S "MOTION FOR COMPASSIONATE
     RELEASE PURSUANT TO 18 U.S.C. § 3582(c)" (ECF NO. 313)

       On August 21, 2020 Defendant filed a Motion for Compassionate Release

 Pursuant to 18 U.S.C. § 3582. Defendant cites as CONTROLLING AND

 PERSUASIVE AUTHORITY: 18 U.S.C. § 3582, U.S.S.G. § 1B1.13, and the case

 of "United States v. White, Case No. 13-20653 [ECF No. 54] (E.D. Mich., May 20,

 2020)." [Leitman, J.] (ECF No. 313, Page ID 3452.).

       Defendant states that he:

              [i]s a 34-year-old African American inmate currently
              serving a 180-month sentence following his conviction
              on a single count of attempted possession with intent to
              distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1)
              and 846, and 18 U.S.C. § 2. See PSR, ¶ 3, Pg. 4: Dkt.
              208. Kemp was acquitted of the more serious charges of
              conspiring to possess, to possess with intent to distribute
              cocaine and heroin and he was also acquitted of the
              924(c) charge of possessing a firearm in furtherance of a
              drug trafficking offense. Defendant is currently housed at


                                            1
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3835 Filed 09/24/20 Page 2 of 11




              FCI Safford in Arizona. Defendant's release date is
              scheduled for August 2029.

 (ECF No. 313, Page ID 3453.)

       Defendant concisely summed up the prerequisites to the Court's

 consideration of compassionate release:

              In sum, a defendant seeking compassionate release must
              present extraordinary and compelling circumstances,
              must have § 3553(a)'s sentencing factors weighing in his
              favor, must not be a threat to others as determined by §
              3142(g), and must fit within one of the four categories in
              § 1B1.13 of the Sentencing Guidelines.

 (Defendant's Motion, ECF No. 313 at Page ID 3454.)

       As to the relevant first prerequisite set forth in 18 U.S.C. § 3582(c), that

 there has been a lapse of 30 days from submitting his request to his warden on July

 13, 2020, to bring a motion on Defendant's behalf, on August 3, 2020 his warden

 denied his request, and Defendant filed his Motion in this Court on August 21,

 2020. (ECF No. 313, Page ID 3455.) The Court finds that Defendant has satisfied

 this prerequisite.

       Defendant contends that he has presented "extraordinary and compelling"

 medical circumstances because he is being treated for hypertension for which he

 takes medications, suffers from obesity with a Body Mass Index (BMI) of 35 (5'

 8", weighs 234 lbs.), and suffers from sleep apnea, for which he uses a CPAP

 machine. (Id. at Page ID 3455-3456.) Defendant contends that the health

                                           2
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3836 Filed 09/24/20 Page 3 of 11




 conditions at FCI-Safford render him at high risk from the COVID-19 illness. In

 addition, Defendant asserts that as an African American, he has a higher risk

 category if he contracts COVID-19, which is more likely to occur in a prison

 setting where social distancing is not possible.

       Defendant notes that in United States v. White, supra, Judge Leitman

 granted compassionate release to a defendant, incarcerated at FCI-Milan, who

 suffered from hypertension and obesity (BMI of 38.6--5' 8" and 254 lbs.) This

 Court notes that in granting White's release, Judge Leitman stated in his opening

 paragraph, and again on pages three, 15 and 16, that White had served more than

 80 percent of his 120-month sentence. United States v. White, supra (ECF No. 54).

       Defendant notes that "at present [8-21-2020] there have been several

 confirmed cases of the virus at FCI Safford between inmates and staff such that

 there is a strong likelihood of further community spread." (ECF No. 313, Page ID

 3461.) The Court notes that on September 18, 2020, the BOP COVID report stated

 that there were 0 (zero) COVID-19 inmate positive cases at FCI-Safford, two

 positive staff COVID-19 cases, and two inmates have recovered from COVID-19.

 (Phone call, BOP regional supervisor, Tracy Knutson, St. Louis, MO, 9-22-2020.)

       Defendant states that "both Eighth Amendment and Due Process concerns"

 would arise if he is not released to home confinement because he is "a non-violent,

 non-dangerous offender…with serious medical conditions." (Id. at Page ID 3461.)

                                           3
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3837 Filed 09/24/20 Page 4 of 11




 The Sixth Circuit has recently rejected an Eighth Amendment claim that the BOP

 has exhibited deliberate indifference to the COVID-19 pandemic, and pointed out

 that the BOP has put in place and updated its protocols to address the risks from

 COVID-19. Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020).

       Defendant claims that he "poses no danger to the safety of any other person

 or the community," as evidenced by the fact that he has no BOP misconduct issues,

 and is permitted to leave and return to the institution for various work-related

 functions outside the prison. (BOP regional supervisor Tracy Knutson noted that a

 prisoner with a gate pass to work outside of the prison proper, is still within the

 prison's perimeter. Phone call 9-22-2020.)

       On September 1, 2020 the Government filed an Amended Response in

 Opposition (ECF No. 319), pointing out that Defendant had arranged in Arizona

 for 25 kilograms of cocaine to be delivered to Detroit to be distributed, that he has

 served less than four years of his 15-year sentence, and "Even if his obesity

 qualifies as an 'extraordinary and compelling' in light of COVID-19, Kemp should

 not be released before his scheduled date--he remains a danger to the community,

 which forecloses relief under U.S.S.G. § 1B1.13(2)…Likewise, § 3553(a) factors--

 which the Court must also consider under § 3582(c)(1)(A)--do not support

 release." (Id. at Page ID 3667-3668.)




                                            4
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3838 Filed 09/24/20 Page 5 of 11




       The Government points out:

              As the leader, Kemp directly negotiated the prices and
              terms of three separate drug deliveries with the source of
              supply. When the kilograms arrived in Detroit, Kemp
              travelled from Arizona to oversee their distribution.

 (Id. at Page ID 3668.) The Government notes that a loaded high-powered SKS rifle

 with a large-capacity magazine was in the entryway closet at the apartment Kemp

 and his co-conspirators used, and where Kemp's computer and mattress were

 found. (Id. at Page ID 3669.)

       The Government further noted that upon conviction, Judge Gerald Rosen

 (retired), detained Defendant, and subsequently imposed a sentence of 15 years

 (180 months) "for his role as a leader in trafficking multiple kilograms of cocaine,

 and then denied his request for release pending appeal." (Id. at Page ID 3670.)

       The Government summarizes the parameters of the Court's necessary

 considerations and limitations with regard to compassionate release:

              Even if a defendant is eligible for compassionate release
              because they properly exhausted their administrative
              remedies and the record supported the assertion that their
              medical condition qualifies as "extraordinary and
              compelling," the district court may not grant the motion
              if he is "a danger to the safety of any other person or to
              the community" and the factors in 18 U.S.C. § 3553(a)--
              defendant's history and characteristics, the seriousness of
              the offense, the need to promote respect for the law, and
              provide just punishment for the offense, general and
              specific deterrence and protection of the public--do not
              support release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. §
              1B1.13.
                                           5
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3839 Filed 09/24/20 Page 6 of 11




 (Id. at Page ID 3575-76.)

       As to Defendant's medical condition claims--obesity, hypertension and sleep

 apnea--the Government asserts that the CDC does not list sleep apnea as a COVID-

 19 risk factor, and that his primary hypertension is being treated with medication.

 Further, although the CDC acknowledges that individuals with a BMI of 30 or

 higher are at increased risk for effects of COVID-19, and that qualifies as an

 extraordinary and compelling medical condition, that only meets the first eligibility

 threshold for compassionate release, and does not require the Court to grant

 compassionate release (Id. at page ID 3678), because he is a danger to the

 community: he has five prior convictions escalating in seriousness to the instant

 offense, where he was the leader/organizer of this conspiracy. The Government

 concludes that dangerousness alone is a per se ban to release. (Id. at Page ID

 3680.) In discussing the 3553(a) factors, the Government states that because

 Defendant has served less than four years of his 15-year sentence, the Court should

 conclude that it would not promote respect for the law or provide deterrence and

 just punishment for his serious offense to grant him compassionate release.

 The Government further notes that in United States v. White, supra, the defendant

 had served more than 80 percent of his sentence.

       The Court notes that a recent Sixth Circuit Opinion, United States v.

 Kinkaid, 805 F. App'x 395, 395-396 (6th Cir. 2020) approves of a court's
                                          6
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3840 Filed 09/24/20 Page 7 of 11




 consideration of the percentage of time served in its required discussion of these

 3553(a) factors:

              District courts routinely weigh whether a certain amount
              of time served is "sufficient but not greater than
              necessary" to serve § 3553(a)'s purposes. That's what
              happens at sentencing. A district court may use that same
              calculus when deciding whether to grant a motion for
              compassionate release.

        Defendant's Reply filed on September 2, 2020 (ECF No. 321) reiterates that

 he is not a danger to the community because the Government did not even seek

 pretrial detention, and that since incarcerated he has no BOP misconducts, and

 does landscaping outside the FCI-Safford walls.

                                   DISCUSSION

       Because of the importance of the Court's consideration of the overriding

 factor contained in both § 3582, and U.S.S.G. § 1B1.13(2)--danger to the

 community--the Court sets forth additional relevant information on that issue

 contained in the Defendant's Presentence Investigation Report prepared by the

 Court's probation department:

              Page 5, ¶ 9:
              On at least one occasion the Defendant spoke to his
              pretrial services officer in a verbally abusive manner at
              which time he used expletives and racial epithets directed
              at the officer…after the…officer advised KEMP he was
              to apprize the officer of his schedule so his departures
              from home could be authorized and monitored.


                                           7
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3841 Filed 09/24/20 Page 8 of 11




             Page 6, ¶ 16:
             Agents recovered from apartment 312: …KEMP's
             MacIntosh computer (kitchen); and a SKS 7.62 assault
             rifle loaded with a high-capacity magazine (open front
             closet)….

             Page 7, ¶ 21:
             KEMP was looking [in Arizona] for a source of supply
             for cocaine to be distributed by KEMP in the Detroit
             area…KEMP negotiated a price of $34,000 per kilogram
             of cocaine and advised Islava-Sanchez he could move
             between eight and 12 kilograms of cocaine in
             approximately two weeks' time….KEMP purchased
             inflatable beds to utilize while staying at the apartment
             awaiting the cocaine shipment.

             Page 10, ¶ 31: [Role in the offense]
             Organizer/leader
             DAVON KEMP

       With regard to Defendant Kemp's medical claims, the Court finds the

 relevant following information from his 2017 Presentence Report:

             [D]efendant denied being diagnosed or treated for any
             chronic illness and/or medical condition. He is not
             currently taking any prescriptions medications and
             denied having any allergies.

 PSR, Page 18, ¶ 64. Further, the Court notes that Defendant's blood pressure on

 August 12, 2020 was 133/87. (ECF No. 320, Page ID 3726.)

       With regard to the 18 U.S.C. § 3553(a) factors, the Court finds:

             (1)    The nature and circumstances of the instant
                    offense are very serious; Defendant was the
                    organizer and leader of a prolonged large-scale
                    cocaine trafficking organization. Defendant

                                          8
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3842 Filed 09/24/20 Page 9 of 11




                    possessed a high-powered rifle with a large-
                    capacity magazine in the apartment in which he
                    slept and in which he kept his computer and
                    mattress. Defendant's criminal history convictions
                    place him in Criminal History Category III.

              (2)   Defendant has served only four years of his 180-
                    month sentence. There is a need for a very
                    significant part of that sentence to be served to
                    promote respect for the law, to provide just
                    punishment for the organizer/leader of a large-
                    scale drug trafficking operation, and to deter others
                    from engaging in such serious criminal conduct.
                    The Court also concludes that given the significant
                    planning of this multi-state enterprise, the
                    possession of a high-powered rifle, and his
                    leadership skills which were used to create this
                    multi-state operation, there is a need to protect the
                    public from further crimes of Mr. Kemp if he were
                    to be released.

                                   CONCLUSION

       The Court concludes that Defendant Davon Kemp does not qualify for

 compassionate release because if released he would be a danger to the community.

       The Court can only consider Defendant's claims of Extraordinary and

 Compelling Reasons as set forth in U.S.S.G. § 1B1.13 cmt. App. Note 1, "provided

 the defendant meets the requirements of subdivision (2) to § 1B1.13: (2): "the

 defendant is not a danger to the safety of any other person or to the community as

 provided in 18 U.S.C. § 3142(g)." The Court finds, pursuant to the 18 U.S.C.

 3142(g) factors that there are no conditions of release that will reasonably assure

 the safety of the community. The Court further finds that the application of the 18
                                           9
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3843 Filed 09/24/20 Page 10 of 11




  U.S.C. § 3553(a) factors support the Court's denial of Defendant's compassionate

  release.

        Thus, after considering the strict limiting preconditions contained in 18

  U.S.C. § 3582(c)(1)(A), which requires that he Court consider the 18 U.S.C. §

  3553(a) factors, and after considering the strict and limiting conditions in U.S.S.G

  § 1B1.13(2), which incorporates the need to consider both 18 U.S.C. 3553(a) and

  18 U.S.C. § 3142(g), the Court concludes that Defendant Davon Kemp, the leader

  of this large-sale drug conspiracy, who coordinated both the large-scale purchases

  in Arizona and the shipments to Detroit, who oversaw the "drug house" where he

  slept and to which the drugs were delivered, and which was protected by the

  heavily-armed firearm, would be a serious danger to the community if released.

        In discussing Defendant's medical claims, the Court concludes that his BMI

  index does not require his release. There is no evidence that Defendant Kemp is

  presently suffering from a serious medical condition that substantially diminishes

  his ability to provide self-care, and from which he is not expected to recover as

  required in U.S.S.G. § 1B1.13 (App. Note 1(A)(ii)). Finally, the Court concludes

  that, in this case, the fact that the Defendant is an African American, and the fact

  that he has a BMI of 35, do not support granting his request for compassionate

  release from FCI-Safford.




                                            10
Case 2:15-cr-20442-PDB-RSW ECF No. 323, PageID.3844 Filed 09/24/20 Page 11 of 11




       Accordingly the Court DENIES Defendant Kemp's Motion for

  Compassionate Release.

       SO ORDERED.

  DATED: September 24, 2020          s/Paul D. Borman
                                     PAUL D. BORMAN
                                     UNITED STATES DISTRICT JUDGE




                                      11
